DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 3/17/20.
Claims 1-25 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/28/21 and 3/17/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

Such claim limitation(s) is/are: in claim 2-7, 10-13, 15-17 and 18-25.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-11, 13-15, 18-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (English translation of EP 1394003 A2 attached as EP1394003A2.pdf), in view of Kroon (U.S. Pub. No. 20030024428 A1).

Regarding to claim 1, 19-20 and 25:

1. Mueller teach a passenger receptacle for an amusement ride (50), comprising
- a receiving portion (12) for receiving a passenger, (Mueller Fig. 6 comprises a seat 1) - a retaining device (20), (Mueller Fig. 2, Fig. 6 the holding part 4 is designed as a U-shaped bracket) which is adjustable between an open position, in which access to the receiving portion (12) is possible for the passenger, and a closed position, in which the received passenger is held in the receiving portion (12), (Mueller Fig. 18 [0031] Fig. 13 (a) and (b) illustrate the operation of the measuring system with the self-retractable belt 8. 424 In the open state of the holding device, the belt is stretched tautly between the ends of the bracket 4 as shown in FIG. 13(a). 426 When the bracket 4 is tightened as shown in FIG. 13(b), the belt 8 rests against the body of the person to be secured, which results in the belt 8 being lengthened)
Mueller do not explicitly teach - a securing device (26), which interacts with the retaining device (20) in such a way that whenever the retaining device (20) moves away or wants to move away from the closed position, a further movement of the retaining device (20) away from the closed position is blocked.

However Kroon teach - a securing device (26), which interacts with the retaining device (20) in such a way that whenever the retaining device (20) moves away or wants to move away from the closed position, a further movement of the retaining device (20) away from the closed position is blocked. (Kroon fig. 1-2 ) [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mueller, further incorporating Kroon in video/camera technology. One would be motivated to do so, to incorporate a securing device (26), which interacts with the retaining device (20) in such a way that whenever the retaining device (20) moves away or wants to move away from the closed position, a further movement of the retaining device (20) away from the closed position is blocked. This functionality will improve safety.

Regarding to claim 2:

2. Mueller teach the passenger receptacle according to claim 1, characterized in that - the amusement ride has a number of vehicles (52) and (Mueller [0002] 26 Rail-bound vehicles [number of vehicles] can be found e.g. 27 B. at fairs, folk festivals and the like. In a variety of rides for the amusement of visitors)

Mueller do not explicitly teach the securing device (26) comprises at least one tensile force transfer means (28), which is attached or can be attached with a first end to the retaining device (20) and with a second end to the passenger receptacle (10) or to the vehicle (52) and which, when the retaining device moves away or wants to move away from the closed position, blocks a further movement of the retaining device (20) away from the closed position.

However Kroon teach - the securing device (26) comprises at least one tensile force transfer means (28), which is attached or can be attached with a first end to the retaining device (20) and with a second end to the passenger receptacle (10) or to the vehicle (52) and which, when the retaining device moves away or wants to move away from the closed position, blocks a further movement of the retaining device (20) away from the closed position. (Kroon fig. 1-2 ) [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Regarding to claim 8:

8. Mueller teach the passenger receptacle according to claim 1, characterized in that the securing device (26) is arranged outside of receiving portion (12) at least in the open position of the retaining device (20). (Mueller Fig. 13 (a))

Regarding to claim 9:

9. Mueller teach the passenger receptacle according to claim 8, Mueller do not explicitly teach characterized in that the receiving portion (12) has at least one side rest (18) and the securing device (26) is arranged outside of the receiving portion (12) limited by the side rest (18).

However Kroon teach characterized in that the receiving portion (12) has at least one side rest (18) (Kroon Fig. 1) and the securing device (26) is arranged outside of the receiving portion (12) limited by the side rest (18). (Kroon fig. 1-2 ) [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Regarding to claim 10:

10. Mueller teach the passenger receptacle according to claim 9, Mueller do not explicitly teach characterized in that, in the open position of the retaining device (20), the side rest (18) is aligned with the tensile force transfer means (28) transverse to the direction of entry (P) or protrudes beyond the tensile force transfer means (28) counter to the direction of entry (P).

However Kroon teach characterized in that, in the open position of the retaining device (20), (Kroon Fig. 1) the side rest (18) is aligned with the tensile force transfer means (28) transverse to the direction of entry (P) or protrudes beyond the tensile force transfer means (28) counter to the direction of entry (P). (Kroon fig. 1-2 ) [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Regarding to claim 11:

11. Mueller teach the passenger receptacle according to claim 1, characterized in that the amusement ride has a number of vehicles (52) (Mueller [0002] 26 Rail-bound vehicles [number of vehicles] can be found e.g. 27 B. at fairs, folk festivals and the like. In a variety of rides for the amusement of visitors) and the securing device (26) comprises at least one tensile force transfer means (28), (Mueller Fig. 14 Fig. 18 [0010] the measuring system comprises a strap or cable-like element arranged between the ends of the U-shaped holding part, which when the holding device is closed rests against the person to be secured and the required closed position can be determined by the bulging of the strap-like or cable-like element . This is preferably determined by using the extension length of a belt that winds itself up, for example, or the elongation or tensile force of an elastic or otherwise movable belt, rope or the like to determine the closed position. The longer the self-winding belt is pulled out or the further an elastic element is stretched, the thicker the person to be secured is and the less far the U-shaped holding part has to engage in the lock in order to achieve the optimum holding position. Conversely, with a small bulge of the self-winding belt or a corresponding elastic element, the optimal locking position is only reached when the U-shaped holding part snaps far into the lock and thus the distance between the holding part and the seat is correspondingly reduced) which is attached with a first end and with a second end to the passenger receptacle (10) or attached to the vehicle (52) (Mueller Fig. 18 [0031] Fig. 13 (a) and (b) illustrate the operation of the measuring system with the self-retractable belt 8. 424 In the open state of the holding device, the belt is stretched tautly between the ends of the bracket 4 as shown in FIG. 13(a). 426 When the bracket 4 is tightened as shown in FIG. 13(b), the belt 8 rests against the body of the person to be secured, which results in the belt 8 being lengthened) 

Mueller do not explicitly teach and is operatively connected to the retaining device (20) between the first end and the second end and which blocks a further movement of the retaining device (20) away from the closed position when the retaining device (20) moves or wants to move away from the closed position.

However Kroon teach and is operatively connected to the retaining device (20) between the first end and the second end and which blocks a further movement of the retaining device (20) away from the closed position when the retaining device (20) moves or wants to move away from the closed position. (Kroon fig. 1-2 ) [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Regarding to claim 13:

13. Mueller teach the passenger receptacle according to claim 11, and which can be wound onto and unwound from at least one lockable winding unit (30). (Mueller Fig. 6 Fig. 14 Fig. 18 [0010] the measuring system comprises a strap or cable-like element arranged between the ends of the U-shaped holding part, which when the holding device is closed rests against the person to be secured and the required closed position can be determined by the bulging of the strap-like or cable-like element . This is preferably determined by using the extension length of a belt that winds itself up, for example, or the elongation or tensile force of an elastic or otherwise movable belt, rope or the like to determine the closed position. The longer the self-winding belt is pulled out or the further an elastic element is stretched, the thicker the person to be secured is and the less far the U-shaped holding part has to engage in the lock in order to achieve the optimum holding position. Conversely, with a small bulge of the self-winding belt or a corresponding elastic element, the optimal locking position is only reached when the U-shaped holding part snaps far into the lock and thus the distance between the holding part and the seat is correspondingly reduced. Mueller Fig. 18 [0031] Fig. 13 (a) and (b) illustrate the operation of the measuring system with the self-retractable belt 8. 424 In the open state of the holding device, the belt is stretched tautly between the ends of the bracket 4 as shown in FIG. 13(a). 426 When the bracket 4 is tightened as shown in FIG. 13(b), the belt 8 rests against the body of the person to be secured, which results in the belt 8 being lengthened)

Mueller do not explicitly teach characterized in that the tensile force transfer means (28) comprises two tensile force transfer portions (291, 292), each of which is attached at the first end thereof to the retaining device (20) by a connection means (32).

However Kroon teach characterized in that the tensile force transfer means (28) comprises two tensile force transfer portions (291, 292), (Kroon Fig. 1-2 [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20 [Kroon Fig. 1 two belts 20 are tensile force transfer means]. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device) each of which is attached at the first end thereof to the retaining device (20) by a connection means (32) (Kroon Fig. 1-2 ) 

Regarding to claim 14:

14. Mueller teach the passenger receptacle according to claim 13, Mueller do not explicitly teach characterized in that a particularly one-piece restraining belt (40) extends between the two tensile force transfer portions (291, 292).

However Kroon teach characterized in that a particularly one-piece restraining belt (40) extends between the two tensile force transfer portions (291, 292). (Kroon Fig. 1-2 [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20 [Kroon Fig. 1 two belts 20 are tensile force transfer means]. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Regarding to claim 15:

15. Mueller teach the passenger receptacle according to claim 14, Mueller do not explicitly teach characterized in that the restraining belt (40) is attached to the two connection means (32).

However Kroon teach characterized in that the restraining belt (40) is attached to the two connection means (32). (Kroon Fig. 1-2 [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20 [Kroon Fig. 1 two belts 20 are tensile force transfer means]. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Regarding to claim 18:

18. Mueller teach the passenger receptacle according, claim 1, characterized in that the securing device (26) is attached to the passenger receptacle (10) or to the retaining device (20) by means of a relief element (35). (Mueller Fig. 13-14 Fig. 18 [0010] the measuring system comprises a strap or cable-like element arranged between the ends of the U-shaped holding part, which when the holding device is closed rests against the person to be secured and the required closed position can be determined by the bulging of the strap-like or cable-like element. This is preferably determined by using the extension length of a belt that winds itself up, for example, or the elongation or tensile force of an elastic or otherwise movable belt, rope or the like to determine the closed position. The longer the self-winding belt is pulled out or the further an elastic element is stretched, the thicker the person to be secured is and the less far the U-shaped holding part has to engage in the lock in order to achieve the optimum holding position. Conversely, with a small bulge of the self-winding belt or a corresponding elastic element, the optimal locking position is only reached when the U-shaped holding part snaps far into the lock and thus the distance between the holding part and the seat is correspondingly reduced)

Claims 3-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (English translation of EP 1394003 A2 attached as EP1394003A2.pdf), in view of Kroon (U.S. Pub. No. 20030024428 A1), further in view of Hoefgen (DE 102011120532 A1).

Regarding to claim 3:

3. Mueller teach the passenger receptacle according to claim 2, in order to follow the movement of the retaining device (20) between the open position and the closed position. (Mueller Fig. 18 [0031] Fig. 13 (a) and (b) illustrate the operation of the measuring system with the self-retractable belt 8. 424 In the open state of the holding device, the belt is stretched tautly between the ends of the bracket 4 as shown in FIG. 13(a). 426 When the bracket 4 is tightened as shown in FIG. 13(b), the belt 8 rests against the body of the person to be secured, which results in the belt 8 being lengthened)

Mueller do not explicitly teach characterized in that the tensile force transfer means (28) has a length-compensation means (31).

However Hoefgen teach characterized in that the tensile force transfer means (28) has a length-compensation means (31). (Hoefgen [0017] the compensation unit serves to compensate for a force, an angular offset, a deflection and the like between the two actuating units and the unlocking device. The further actuating unit is preferably arranged at a distance from the unlocking device. Consequently, the second coupling unit has a longer transmission path to the unlocking device. In a mechanical embodiment of the second coupling unit, in particular as a tension element, the compensation unit advantageously optimizes a tensile force to be applied for actuation. the compensation unit compensates for a distance between the unlocking device and the second actuating unit in comparison to the length of the triggering element. This is advantageous in particular in one embodiment of the triggering element and the second coupling unit as a cable pull element. The compensation unit then advantageously compensates or optimizes a tensile force of the cable pull elements. In yet another embodiment, the compensating element comprises a winding shaft around which a wire is wound. The winding shaft is coupled to a spring unit. The winding shaft and the wound wire are formed. If the operating unit is removed from the unlocking device and actuated, the wire is wound off, so that a length compensation takes place. In an approximately the actuator to the unlocking the wire wraps, so that the example wire is always optimally stretched)

The motivation for combining Mueller and Kroon as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mueller, further incorporating Kroon and Hoefgen in video/camera technology. One would be motivated to do so, to incorporate characterized in that the tensile force transfer means (28) has a length-compensation means. This functionality will improve user experience.

Regarding to claim 4:

4. Mueller teach the passenger receptacle according to claim 3, Mueller do not explicitly teach characterized in that the length-compensation means (31) is designed as a lockable winding unit (30), onto which the tensile force transfer means (28) can be wound and from which the tensile force transfer means (28) can be unwound.

However Hoefgen teach characterized in that the length-compensation means (31) is designed as a lockable winding unit (30), onto which the tensile force transfer means (28) can be wound and from which the tensile force transfer means (28) can be unwound. (Hoefgen [0017] the compensation unit serves to compensate for a force, an angular offset, a deflection and the like between the two actuating units and the unlocking device. The further actuating unit is preferably arranged at a distance from the unlocking device. Consequently, the second coupling unit has a longer transmission path to the unlocking device. In a mechanical embodiment of the second coupling unit, in particular as a tension element, the compensation unit advantageously optimizes a tensile force to be applied for actuation. the compensation unit compensates for a distance between the unlocking device and the second actuating unit in comparison to the length of the triggering element. This is advantageous in particular in one embodiment of the triggering element and the second coupling unit as a cable pull element. The compensation unit then advantageously compensates or optimizes a tensile force of the cable pull elements. In yet another embodiment, the compensating element comprises a winding shaft around which a wire is wound. The winding shaft is coupled to a spring unit. The winding shaft and the wound wire are formed. If the operating unit is removed from the unlocking device and actuated, the wire is wound off, so that a length compensation takes place. In an approximately the actuator to the unlocking the wire wraps, so that the example wire is always optimally stretched.)

Regarding to claim 5:

5. Mueller teach the passenger receptacle according to claim 2, Mueller do not explicitly teach characterized in that the tensile force transfer means (28) is attached at the first end to the retaining device (20) by a connection means (32).

However Hoefgen teach characterized in that the tensile force transfer means (28) is attached at the first end to the retaining device (20) by a connection means (32). (Hoefgen [0017] the compensation unit serves to compensate for a force, an angular offset, a deflection and the like between the two actuating units and the unlocking device. The further actuating unit is preferably arranged at a distance from the unlocking device. Consequently, the second coupling unit has a longer transmission path to the unlocking device. In a mechanical embodiment of the second coupling unit, in particular as a tension element, the compensation unit advantageously optimizes a tensile force to be applied for actuation. the compensation unit compensates for a distance between the unlocking device and the second actuating unit in comparison to the length of the triggering element. This is advantageous in particular in one embodiment of the triggering element and the second coupling unit as a cable pull element. The compensation unit then advantageously compensates or optimizes a tensile force of the cable pull elements. In yet another embodiment, the compensating element comprises a winding shaft around which a wire is wound. The winding shaft is coupled to a spring unit. The winding shaft and the wound wire are formed. If the operating unit is removed from the unlocking device and actuated, the wire is wound off, so that a length compensation takes place. In an approximately the actuator to the unlocking the wire wraps, so that the example wire is always optimally stretched.)

Regarding to claim 6:

6. Mueller teach the passenger receptacle according to claim 5, Mueller do not explicitly teach characterized in that the tensile force transfer means (28) is attached to the retaining device (20) by means of a clamping means (34).

However Kroon teach characterized in that the tensile force transfer means (28) is attached to the retaining device (20) by means of a clamping means (34). (Kroon [0021] the rollers are in slots 17 in the slider 16, as a result of which they are able to move apart and towards one another to some extent in connection with clamping or release of the projection 8. The pneumatic piston/cylinder devices 14 can be supplied with compressed air via the lines 18 and the feed 19. [0022] The safety device is furthermore equipped with two belts 20, each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20)

Regarding to claim 7:

7. Mueller teach the passenger receptacle according to claim 4, characterized in that the tensile force transfer means (28) and/or the winding unit (30) (Mueller Fig. 14 Fig. 18 [0010] the measuring system comprises a strap or cable-like element arranged between the ends of the U-shaped holding part, which when the holding device is closed rests against the person to be secured and the required closed position can be determined by the bulging of the strap-like or cable-like element . This is preferably determined by using the extension length of a belt that winds itself up, for example, or the elongation or tensile force of an elastic or otherwise movable belt, rope or the like to determine the closed position. The longer the self-winding belt is pulled out or the further an elastic element is stretched, the thicker the person to be secured is and the less far the U-shaped holding part has to engage in the lock in order to achieve the optimum holding position. Conversely, with a small bulge of the self-winding belt or a corresponding elastic element, the optimal locking position is only reached when the U-shaped holding part snaps far into the lock and thus the distance between the holding part and the seat is correspondingly reduced) is detachably attached to the passenger receptacle (10) or to the securing device (26). (Mueller Fig. 18 [0031] Fig. 13 (a) and (b) illustrate the operation of the measuring system with the self-retractable belt 8. 424 In the open state of the holding device, the belt is stretched tautly between the ends of the bracket 4 as shown in FIG. 13(a). 426 When the bracket 4 is tightened as shown in FIG. 13(b), the belt 8 rests against the body of the person to be secured, which results in the belt 8 being lengthened)

Regarding to claim 12:

12. Mueller teach the passenger receptacle according to claim 11, in order to follow the movement of the retaining device (20) between the open position and the closed position. (Mueller Fig. 18 [0031] Fig. 13 (a) and (b) illustrate the operation of the measuring system with the self-retractable belt 8. 424 In the open state of the holding device, the belt is stretched tautly between the ends of the bracket 4 as shown in FIG. 13(a). 426 When the bracket 4 is tightened as shown in FIG. 13(b), the belt 8 rests against the body of the person to be secured, which results in the belt 8 being lengthened)

Mueller do not explicitly teach characterized in that the tensile force transfer means (28) has a length-compensation means (31)

However Hoefgen teach characterized in that the tensile force transfer means (28) has a length-compensation means (31) (Hoefgen [0017] the compensation unit serves to compensate for a force, an angular offset, a deflection and the like between the two actuating units and the unlocking device. The further actuating unit is preferably arranged at a distance from the unlocking device. Consequently, the second coupling unit has a longer transmission path to the unlocking device. In a mechanical embodiment of the second coupling unit, in particular as a tension element, the compensation unit advantageously optimizes a tensile force to be applied for actuation. the compensation unit compensates for a distance between the unlocking device and the second actuating unit in comparison to the length of the triggering element. This is advantageous in particular in one embodiment of the triggering element and the second coupling unit as a cable pull element. The compensation unit then advantageously compensates or optimizes a tensile force of the cable pull elements. In yet another embodiment, the compensating element comprises a winding shaft around which a wire is wound. The winding shaft is coupled to a spring unit. The winding shaft and the wound wire are formed. If the operating unit is removed from the unlocking device and actuated, the wire is wound off, so that a length compensation takes place. In an approximately the actuator to the unlocking the wire wraps, so that the example wire is always optimally stretched) 

Claims 16-17, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (English translation of EP 1394003 A2 attached as EP1394003A2.pdf), in view of Kroon (U.S. Pub. No. 20030024428 A1), further in view of Hettema (U.S. Pub. No. 6220171 B1).

Regarding to claim 16:

16. Mueller teach the passenger receptacle according to claim 1, Mueller do not explicitly teach characterized in that the securing device (26) comprises an actuatable drive device (44), by means of which the securing device (26) can be driven.

However Hettema teach characterized in that the securing device (26) comprises an actuatable drive device (44), by means of which the securing device (26) can be driven. (Hettema col 4 lines 33-50 FIGS. 11, 12A-12C, and 13A, the retractor 35 includes an electric motor 50 linked to a worm drive linear actuator 52. The lower end of the worm drive is attached to and drives an armature 54. The back ends 31 of the belts 28 extend through belt slots 45 in the seat back 25, around a passive tensioner 60, around a dynamic pulley 62 rotatably mounted on the armature 54, over a fixed pulley 64 on the seat back 25, and then to a fixed anchor point 66. The passive tensioner 60 has a cam wheel 70 which clamps the belts 28 against a fixed idler 72. A cam release 74 on the armature 54 releases the cam wheel 70 when the armature is in the full up position, i.e., when the safety restraint 26 is released. In use, as passengers enter the vehicles, the armature 54 of the retractor 32 and the safety restraints 26 are in full up position, as shown in FIG. 10)

The motivation for combining Mueller and Kroon as set forth in claim 1 is equally applicable to claim 16. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mueller, further incorporating Kroon and Hettema in video/camera technology. One would be motivated to do so, to incorporate characterized in that the securing device (26) comprises an actuatable drive device (44), by means of which the securing device (26) can be driven. This functionality will improve efficiency.

Regarding to claim 17:

17. Mueller teach the passenger receptacle according to claim 16, Mueller do not explicitly teach characterized in that the drive device (44) comprises an electric motor (46).

However Hettema teach characterized in that the drive device (44) comprises an electric motor (46). (Hettema col 4 lines 33-50 FIGS. 11, 12A-12C, and 13A, the retractor 35 includes an electric motor 50 linked to a worm drive linear actuator 52. The lower end of the worm drive is attached to and drives an armature 54. The back ends 31 of the belts 28 extend through belt slots 45 in the seat back 25, around a passive tensioner 60, around a dynamic pulley 62 rotatably mounted on the armature 54, over a fixed pulley 64 on the seat back 25, and then to a fixed anchor point 66. The passive tensioner 60 has a cam wheel 70 which clamps the belts 28 against a fixed idler 72. A cam release 74 on the armature 54 releases the cam wheel 70 when the armature is in the full up position, i.e., when the safety restraint 26 is released. In use, as passengers enter the vehicles, the armature 54 of the retractor 32 and the safety restraints 26 are in full up position, as shown in FIG. 10)

Regarding to claim 22:

22. Mueller teach the method according to claim 20, Mueller do not explicitly teach wherein the securing device (26) comprises an actuatable drive device (44), characterized by the following step: - adjusting the retaining device (20) from the open position into the closed position by means of the securing device (26) by actuating the drive device (44).

However Hettema teach wherein the securing device (26) comprises an actuatable drive device (44), characterized by the following step: - adjusting the retaining device (20) from the open position into the closed position by means of the securing device (26) by actuating the drive device (44). (Hettema col 4 lines 33-50 FIGS. 11, 12A-12C, and 13A, the retractor 35 includes an electric motor 50 linked to a worm drive linear actuator 52. The lower end of the worm drive is attached to and drives an armature 54. The back ends 31 of the belts 28 extend through belt slots 45 in the seat back 25, around a passive tensioner 60, around a dynamic pulley 62 rotatably mounted on the armature 54, over a fixed pulley 64 on the seat back 25, and then to a fixed anchor point 66. The passive tensioner 60 has a cam wheel 70 which clamps the belts 28 against a fixed idler 72. A cam release 74 on the armature 54 releases the cam wheel 70 when the armature is in the full up position, i.e., when the safety restraint 26 is released. In use, as passengers enter the vehicles, the armature 54 of the retractor 32 and the safety restraints 26 are in full up position, as shown in FIG. 10. Hettema col 5 lines 1-20 After a passenger is seated in the seat 24, the passenger takes each of the buckles 42 and attaches the buckles 42 to the latches 44, similar to the lap/shoulder belt in an automobile. The belts 28 are then positioned around the passenger, but are not yet tightened. A switch 75 at the latches 44 senses that the latches 44 are latched and that the belts are then ready to be tightened. The motor 50 is then turned on driving the worm drive 52 to cause the armature 54 to move downwardly. As this occurs, the belts 28 (preferably made of an automotive seat belt type of material), are withdrawn into the seat back, thereby tightening both the left and right side shoulder belts 28 and lap belts 30. The shoulder pads move down with the armature 54 onto the passengers shoulders and torso. The armature 54 continues to move down until a preset tension is reached on the shoulder belts 28. The motor 50 then turns off. As the shoulder pads are flexible, they by themselves, do not secure the passenger into the seat. The shoulder pads cushion the belts 28, while the belts securely restrain the passenger. While the restraint 26 could work without the shoulder pads, the shoulder pads make restraint more comfortable to use; help to appropriately position belts around the passenger; and hold the belts up off of the seat during loading and unloading)

Regarding to claim 24:

24. Mueller teach a method for operating a passenger receptacle (10) according to claim 20, Mueller do not explicitly teach wherein the securing device (26) comprises an actuatable drive device (44), characterized by the following steps: - actuating the drive device (44) of the securing device (26).

However Hettema teach wherein the securing device (26) comprises an actuatable drive device (44), characterized by the following steps: - actuating the drive device (44) of the securing device (26), and (Hettema col 4 lines 33-50 FIGS. 11, 12A-12C, and 13A, the retractor 35 includes an electric motor 50 linked to a worm drive linear actuator 52. The lower end of the worm drive is attached to and drives an armature 54. The back ends 31 of the belts 28 extend through belt slots 45 in the seat back 25, around a passive tensioner 60, around a dynamic pulley 62 rotatably mounted on the armature 54, over a fixed pulley 64 on the seat back 25, and then to a fixed anchor point 66. The passive tensioner 60 has a cam wheel 70 which clamps the belts 28 against a fixed idler 72. A cam release 74 on the armature 54 releases the cam wheel 70 when the armature is in the full up position, i.e., when the safety restraint 26 is released. In use, as passengers enter the vehicles, the armature 54 of the retractor 32 and the safety restraints 26 are in full up position, as shown in FIG. 10. Hettema col 5 lines 1-20 After a passenger is seated in the seat 24, the passenger takes each of the buckles 42 and attaches the buckles 42 to the latches 44, similar to the lap/shoulder belt in an automobile. The belts 28 are then positioned around the passenger, but are not yet tightened. A switch 75 at the latches 44 senses that the latches 44 are latched and that the belts are then ready to be tightened. The motor 50 is then turned on driving the worm drive 52 to cause the armature 54 to move downwardly. As this occurs, the belts 28 (preferably made of an automotive seat belt type of material), are withdrawn into the seat back, thereby tightening both the left and right side shoulder belts 28 and lap belts 30. The shoulder pads move down with the armature 54 onto the passengers shoulders and torso. The armature 54 continues to move down until a preset tension is reached on the shoulder belts 28. The motor 50 then turns off. As the shoulder pads are flexible, they by themselves, do not secure the passenger into the seat. The shoulder pads cushion the belts 28, while the belts securely restrain the passenger. While the restraint 26 could work without the shoulder pads, the shoulder pads make restraint more comfortable to use; help to appropriately position belts around the passenger; and hold the belts up off of the seat during loading and unloading)

However Kroon teach - moving the retaining device (20) from the open position into the closed position by means of the securing device (26). (Kroon fig. 1-2 ) [0022] the safety device is furthermore equipped with two belts 20 [securing device], each of which can be rolled up on predetermined, self-locking reels 21. Locking of the reels 21 is activated as soon as a sudden tensile force is exerted on the belts 20. The belts 20 are provided with a breast piece 22 close to that end thereof that is fixed to the restraint 4, in such a way that even people of smaller stature can be held safely secured in the device)

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (English translation of EP 1394003 A2 attached as EP1394003A2.pdf), in view of Kroon (U.S. Pub. No. 20030024428 A1), further in view of Doty (U.S. Pub. No. 5265823 A).

Regarding to claim 21:

21. Mueller teach the method according to claim 20, Mueller do not explicitly teach wherein the securing device (26) comprises at least one tensile force transfer means (28) and the tensile force transfer means (28) is operated at reduced load as long as a further movement of the retaining device (20) away from the closed position by means of the tensile force transfer means (28) is not blocked.

However Doty teach wherein the securing device (26) comprises at least one tensile force transfer means (28) and the tensile force transfer means (28) is operated at reduced load as long as a further movement of the retaining device (20) away from the closed position by means of the tensile force transfer means (28) is not blocked. (Doty Abstract - a safety belt system having a retraction spring and a tension-relieving apparatus having a second spring operable to provide a retractive force reducing the belt-applied tensile load on the occupant to an unnoticeable level but adequate to rewind the belt and remove any belt slack, which apparatus is engageable by the occupant after securing the belt)

The motivation for combining Mueller and Kroon as set forth in claim 1 is equally applicable to claim 21. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mueller, further incorporating Kroon and Doty in video/camera technology. One would be motivated to do so, to incorporate the securing device (26) comprises at least one tensile force transfer means (28) and the tensile force transfer means (28) is operated at reduced load as long as a further movement of the retaining device (20) away from the closed position by means of the tensile force transfer means (28) is not blocked. This functionality will improve efficiency.

Allowable subject matter

Regarding to claim 23:

Claims 23 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482